Citation Nr: 1034494	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.

A hearing was held on May 27, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge (VLJ), 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran originally filed claims for 
service connection for PTSD and depression.  However, construing 
the claims liberally, the Board finds that they should be 
characterized as a claim for service connection for a psychiatric 
disorder, to include PTSD and depression. See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran testified in May 2010 that he had 
received treatment from the VA Medical Center (VAMC) in 
Fayetteville, North Carolina, as recently as May 2010.  However, 
the claims file does not contain any VA medical records dated 
after October 2009.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992). VA has a duty to seek 
these records. 38 C.F.R. § 3.159(c) (2009).  Therefore, the RO 
should attempt to obtain and associate with the claims file any 
and all VA treatment records pertaining to the Veteran's claimed 
disorders.  

In addition, the Board notes that the Veteran has asserted that a 
tire exploded in his hand during service and that he has had 
symptoms of PTSD since that time.  He also testified that that he 
had problems with depression after service.  On an August 1989 
Report of Medical History, the Veteran did indicate that he had 
or had had depression or excessive worry.  However, his service 
treatment records are otherwise negative for any findings or 
complaints of an acquired psychiatric disorder.  Nevertheless, 
the records do document as having sustained an injury to his 
right hand.  

The Veteran's post-service medical records include a November 
2006 VA PTSD examination in which the in-service tire accident 
was noted.  The examiner specifically found that the Veteran did 
not meet the DSM-IV (fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders) criterion for PTSD and 
diagnosed him with recurrent major depressive disorder instead.  
The examiner commented that the latter disorder was related to 
the Veteran's chronic pain and physical limitations.  

Nevertheless, post-service treatment records are replete with 
diagnoses of both PTSD and major depressive disorder.  Notably, 
in a December 2009 letter, E.W.H., M.D. (initials used to protect 
the Veteran's privacy) stated that the Veteran had PTSD as result 
of a tire blowing up in service.  However, Dr. H. did not discuss 
the criterion in reaching his conclusion.  Specifically, he did 
not address if and how the diagnosis conformed to the DSM-IV.   
Applicable regulations do require that diagnoses of mental 
disorders conform to the DSM- IV. See 38 C.F.R. § 4.125(a).  
Therefore, in light of the conflicting medical evidence, the 
Board finds that an additional VA examination and medical opinion 
would be helpful in determining the nature and etiology of any 
all psychiatric disorders.  

Lastly, the Board notes that the Veteran has not been afforded a 
VA examination in connection with his claim for service 
connection for a back disorder.  The Veteran has testified that 
he injured his spine in 1978 or 1979 while loading ammunition 
during service and that he has had back problems since that time.  
His wife also testified that he has been complaining about back 
pain since she met him in 1980.  The Veteran's service treatment 
records do show that he was seen for low back pain in June 1980 
after he had picked up a heavy object two days earlier.  He was 
assessed as having muscular skeletal pain secondary to a strain.  
An assessment of muscle strain secondary to lifting heaving 
objects was also noted in June 1985.  Moreover, post-service 
treatment records document treatment for the Veteran's back.  

Nevertheless, the evidence of record does not include a medical 
opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has a back 
disorder that is causally or etiologically related to his 
military service. In the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for determining the 
nature and etiology of any back disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all of the Veteran's 
outstanding medical records from the VAMC 
in Fayetteville, North Carolina, dated 
from October 2009 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any and all current 
psychiatric disorders.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment and 
personnel records, post-service medical 
records, Dr. H.'s December 2009 letter, 
and the lay statements made by the Veteran 
and his wife.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.

The examiner should identify all current 
psychiatric disorders other than PTSD.  
For each diagnosis identified, the 
examiner should state whether it is at 
least as likely as not that the disorder 
manifested in service or is otherwise 
causally or etiologically related to the 
Veteran's military service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.)

Regarding PTSD, the RO should provide the 
examiner with a summary of any verified 
in-service stressors, to include the 
incident involving a tire blowing up in 
the Veteran's hand.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
then comment upon the link between the 
current symptomatology and any verified 
in-service stressor.  In so doing, he or 
she should discuss whether the stressor(s) 
is/are sufficient to produce PTSD.  The 
examiner should reconcile the opinion with 
any contradictory evidence of record.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and the lay statements 
made by the Veteran and his wife.  It 
should be noted that the Veteran was 
treated in service in June 1980 and June 
1985.

The examiner should comment as to whether 
it is at least as likely as not that that 
the Veteran currently has a back disorder 
is related to his symptomatology in 
service or that is otherwise causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

4.  After completing these actions, the RO 
should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs. 

5.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


